 

AMENDMENT TO FORBEARANCE AGREEMENT

 

This Amendment To Forbearance Agreement is made as of the 31st day of July, 2013
by and among, SRT SECURED HOLDINGS, LLC (f/k/a TNP SRT SECURED HOLDINGS, LLC), a
Delaware limited liability company (“Lead Borrower”). TNP SRT SAN JACINTO, LLC,
a Delaware limited liability company (“San Jacinto Borrower”), TNP SRT CRAIG
PROMENADE, LLC, a Delaware limited liability company (“Craig Borrower”), TNP SRT
AURORA COMMONS, LLC, a Delaware limited liability company (the “Aurora
Borrower”), TNP SRT WILLOW RUN, LLC, a Delaware limited liability company
(“Willow Ran Borrower”), TNP SRT VISALIA MARKETPLACE, LLC, a Delaware limited
liability company (the “Visalia Borrower”, and collectively with Lead Borrower,
San Jacinto Borrower, Craig Borrower, Aurora Borrower, and Willow Run Borrower,
the “Borrowers” and each individually, a “Borrower”). TNP STRATEGIC RETAIL
TRUST, INC., a Maryland corporation (the “REIT”), TNP STRATEGIC RETAIL OPERATING
PARTNERSHIP, LP, a Delaware limited partnership (the “OP”, and collectively with
the REIT, the “Guarantors” and each individually, a “Guarantor”) (the Borrowers
and the Guarantors are collectively the “Credit Parties” and each individually,
a “Credit Party”), and KEYBANK NATIONAL ASSOCIATION, a national banking
association having a place of business at 225 Franklin Street, 18th Floor,
Boston, Massachusetts 02110, as agent (in such capacity, “Agent”) for itself and
any other lenders who become lenders under the Credit Agreement (as hereinafter
defined) collectively referred to as “Lenders” and each individually referred to
as a “Lender”).

 

RECITALS

 

WHEREAS, the Credit Parties, Agent and Lender are parties to a certain
Forbearance Agreement dated as of April 1, 2013, as amended by a letter
agreement dated as of July 9, 2013 (the “Forbearance Agreement”); and

 

WHEREAS, each party desires to amend the Forbearance Agreement in the manner set
forth below;

 

NOW, THEREFORE, for good and valuable consideration the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:

 

1.          Section 1(a)(i) of the Forbearance Agreement is hereby amended to
change the date from July 31, 2013 to January 31, 2014.

 

2.          Section 4(d) of the Forbearance Agreement is hereby amended to
change the Initial Tranche A Maturity Date from July 31, 2013 to January 31,
2014.

 

 

 

 

3.          The reference to the Fee Letter in Section 7 of the Forbearance
Agreement is hereby changed to refer to the Agent's Fee Letter dated as of April
1, 2013, as amended as of even date and as may be further amended from time to
time.

 

4.          The aggregate outstanding principal amount of Credit Parties'
obligations to Lender under the Obligations as of even date is $36,454,765.24
plus accrued and unpaid interest, fees and any other costs and expenses incurred
under the obligations.

 

5.          The principal address for Guarantors shall be 4695 MacArthur Court,
Suite 1100, Newport Beach, California 92660. The new principal address for
Borrowers shall be 400 S. E1 Camino Real, Suite 1100, San Mateo, California
94402.

 

6.          The Credit Parties jointly and severally agree to pay to Agent the
attorneys' fees of Agent's counsel in connection with this Amendment and with
other matters relating to the Loans that have accrued prior hereto on or before
even date.

 

7.          The execution of this Amendment and all related documents have been
duly authorized by all necessary shareholder, director, partnership, member,
manager, trustee and beneficiary action. The representatives of the Credit
Parties signing below have been duly authorized to sign this Agreement. This
Agreement, the Loan Documents, and all related documents are valid, binding and
enforceable obligations of the Credit Parties.

 

8.          Each of Credit Parties hereby warrants that all of the
representations and warranties contained in the Forbearance Agreement are true
and correct as of the date hereof and that no default has occurred and is
continuing and would result by the execution of this Amendment which constitutes
a default under the Forbearance Agreement or the Loan Documents or would
constitute such a default but for the requirement that notice be given or time
lapse or both.

 

9.          Except as modified hereby, the Forbearance Agreement shall remain in
full force and effect and is in all other respects ratified and affirmed.

 

10.        This Amendment may be executed and delivered in counterparts, each of
which shall be deemed an original and all of which together shall constitute one
document.

 

(Signatures on Next Page)

 

 

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment Agreement by
their duly authorized representatives as of the date stated above.

 

  BORROWERS:       SRT SECURED HOLDINGS, LLC, a Delaware limited liability
company         By: SRT Secured Holdings Manager, LLC, its Manager           By:
/s/ Andrew Batinovich     Print Name:       Title:  

 

  TNP SRT SAN JACINTO, LLC, a Delaware limited liability company         By SRT
Secured Holdings, LLC, a Delaware limited liability company, its Sole Member    
      By: SRT Secured Holdings Manager, LLC, its Manager               By: /s/
Andrew Batinovich       Print Name:         Title:  

 

[Signature Page to Amendment to Forbearance Agreement]

 

 

 

 

  TNP SRT CRAIG PROMENADE, LLC, a   Delaware limited liability company

 

  By SRT Secured Holdings, LLC, a Delaware limited liability company, its Sole
Member           By: SRT Secured Holdings Manager, LLC, its Manager            
    By: /s/ Andrew Batinovich       Print Name:         Title:  



 

  TNP SRT AURORA COMMONS, LLC, a Delaware limited liability company         By
SRT Secured Holdings, LLC, a Delaware limited liability company, its Sole Member
          By: SRT Secured Holdings Manager, LLC, its Manager               By:
/s/ Andrew Batinovich       Print Name:         Title:  

 

[Signature Page to Amendment to Forbearance Agreement]

 

 

 

 

  TNP SRT WILLOW RUN, LLC, a Delaware limited liability company         By SRT
Secured Holdings, LLC, a Delaware limited liability company, its Sole Member    
      By: SRT Secured Holdings Manager,
LLC, its Manager               By: /s/ Andrew Batinovich       Print Name:      
  Title:  

 

  TNP SRT VISALIA MARKETPLACE, LLC, a   Delaware limited liability company

 

  By SRT Secured Holdings, LLC, a Delaware
limited liability company, its Sole Member           By: SRT Secured Holdings
Manager,
LLC, its Manager               By: /s/ Andrew Batinovich       Print Name:      
  Title:  

 

[Signature Page to Amendment to Forbearance Agreement]

 

 

 

 

  AGENT AND MAJORITY LENDER:       KEYBANK NATIONAL ASSOCIATION, as   Agent and
Lender

 



  By: /s/ Kathleen Ahem     Kathleen Ahem, Senior Banker



 



  GUARANTORS:       TNP STRATEGIC RETAIL OPERATING
PARTNERSHIP, LP, a Delaware limited
partnership       By: TNP Strategic Retail Trust, Inc., its general
Partner           By: /s/ Jeffrey Rogers       Print Name:   Jeffrey Rogers    
  Title:    



  



  TNP STRATEGIC RETAIL TRUST, INC., a Maryland corporation       By: /s/ Jeffrey
Rogers     Print Name: Jeffrey Rogers     Title:  



  

[Signature Page to Amendment to Forbearance Agreement]

 

 

 

 

Consented to in all respects: 



 

  TNP STRATEGIC RETAIL OPERATING
PARTNERSHIP, LP, a Delaware limited
partnership         By: TNP Strategic Retail Trust, Inc., its general
partner           By: /s/ Jeffrey Rogers       Print Name: Jeffrey Rogers      
Title:  

  

  SRT SECURED HOLDINGS MANAGER, LLC,   A Delaware limited liability company    
    By: /s/ Andrew Batinovich     Andrew Batinovich, CEO

  

[Signature Page to Amendment to Forbearance Agreement]

 

 

 